Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contention, his admissions during the plea colloquy did not raise the possibility of an agency defense, thereby triggering the need for further inquiry by the court. On this record, we are unable to evaluate defendant’s claim that he was denied the effective assistance of counsel. In the circumstances presented, defendant’s contention may appropriately be raised in a proceeding under CPL article 440. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J.—criminal sale of controlled substance, second degree.) Present—Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.